Citation Nr: 1732400	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-27 109	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the U.S. Army from September 1965 to June 1968 and February 1969 to September 1971.  He served in Vietnam and was awarded the Combat Infantryman Badge (CIB) and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2011, July 2013, and March 2014 issued by the Department of Veterans Affairs (VA) Regional Offices in Roanoke, Virginia.  The Board remanded this case in September 2015 for further development. 

The record also reflects that the Veteran has submitted a timely notice of disagreement (NOD) with respect to a March 2017 determination, which denied service connection for a heart disorder.  See VA Form 21-0958, dated April 25, 2017.  The Board notes that receipt of the NOD has been acknowledged by the RO in the electronic Veterans Appeals Control and Locator System (VACOLS) and is awaiting issuance of a statement of the case.  Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS and the electronic claims file reflect that the NOD has been recognized and that additional action is pending at the RO with regard to this disability claim, Manlincon is not applicable in this case.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  Consequently, the Board will not further address this matter at this time, and the heart condition issue will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, there is an approximate balance of positive and negative evidence as to whether the Veteran has PTSD related to his experiences during his military service.

CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The VCAA applies in the instant case.  However, the Board's grant of service connection for PTSD represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran asserts that service connection is warranted for his psychiatric symptoms, claimed as PTSD, because of traumatic experiences during his military service.  

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.  

Furthermore, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1). 

On the other hand, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM 5).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in May 2014.  

In the current appeal, a review of the Veteran's DD Form 214 discloses that he served on active duty in the Republic of Vietnam during the Vietnam era and was awarded both the CIB and Purple Heart, among his other awards and decorations. 

Inasmuch as the record indicates that the Veteran was awarded these combat medals and claims stressors relate to combat experiences, there is acceptable evidence in support of his position that he was engaged in combat.  Accordingly, he is entitled to have his lay statements accepted, without the need for further corroboration.  Therefore, the remaining question is whether the Veteran has been diagnosed with PTSD by a VA psychologist or psychiatrist due to the claimed in-service stressors.  

The Veteran was afforded a VA psychiatry examination in June 2011, where the psychiatrist concluded that, while the Veteran met the DSM-IV stressor criteria, he did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, the examiner provided a clinical impression of an alcohol dependence in early full remission and cannabis dependence.  The Veteran's primary symptomatology appeared to be suicidal ideation, insomnia, social isolation, and alcohol dependence.  The examiner opined that it was not clear how much of the Veteran's symptoms were the direct result of severe substance dependence as marijuana dependence can cause symptoms similar to PTSD including insomnia, irritability and a wish to isolate.  See QTC medical opinions from L. Dabney, M.D. dated June 15, 2011.  

However, the Veteran's treating VA psychologist concluded the Veteran had endorsed symptoms consistent with a diagnosis of PTSD since May 2009.  The psychologist concluded that diagnoses of depressive disorder and psychotic disorder and alcohol dependence were also applicable.  At that time the Veteran had been referred by his primary care physician due to a positive depression screening and struggling with feelings of hopelessness and suicidal thoughts.  The psychologist took a detailed history of the Veteran's combat service, his receipt of the Purple Heart, and noted his post-service symptoms and complaints.  The Veteran described at least one routine combat stressors in service that occurred when he sustained a shrapnel wound while running for a bunker during mortar attack.  He also described regular firefights and experiencing the smell and taste of blood associated with a particularly bloody fire fight that reminded him of a slaughterhouse because of the human carnage.  

He also reported re-experiencing symptoms, avoidant symptoms and hyperarousal symptoms consistent with a PTSD diagnosis.  He reported strong emotional reactions after watching war movies and a history of crying for "no reason" when triggered to think about the losses he experienced in Vietnam.  He currently has nightmares every couple of months, avoidant symptoms associated with avoiding the VA for many years because he did not want to be around other veterans to remind him of the war.  He also avoids crowds and most other people due to feeling anxious and tense.  He reported being intentionally distant from others in that he learned not to ask names in Vietnam to avoid emotional loss.  He described himself as emotionally numb at times and overly emotional at other times.  He reported difficulty sleeping and being quick to anger. He often checks the perimeter of his home and is easily startled, but then ready for action and not afraid.  He acknowledged that all of his psychiatric symptoms began after his combat experience and that has been drinking heavily on a daily basis since his first tour in Vietnam.  See VA Mental Health Consult Note dated May 18, 2009.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board finds that the 2209 progress note provides competent and credible medical evidence showing that the Veteran has currently diagnosed PTSD related to his identified in-service stressors.  There is no adequate reason to reject the competent evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Therefore, resolving all reasonable doubt in his favor, there is sufficient evidence showing that the Veteran has a competent and credible diagnosis of PTSD by a VA psychiatrist related to an adequate stressor in service.  38 U.S.C.A. § 5107(b).  

Finally, the Board observes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons, 23 Vet. App. at 5.  Also, a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

To the extent that the 2009 VA clinical note supports a claim of service connection depressive disorder, it is important to recognize that the Veteran is not entitled to be doubly compensated for the same disability symptoms.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Absent evidence of depressive disorder with distinct symptomatology from his service-connected PTSD, consideration of service connection for depression based on the same in-service occurrence and symptomatology is not warranted.  Such an action would amount to impermissible pyramiding.  

Accordingly, the award of service connection for PTSD, which includes his depressive symptomatology, constitutes a full grant of the benefit sought on appeal.  

ORDER

Entitlement to service connection for PTSD is granted.

REMAND

The Board notes that the above grant of service connection for PTSD, means that a disability rating and effective date will be assigned to this now service-connected disorder.  Such assignments may affect the adjudication of the Veteran's claim for TDIU.  The appropriate remedy, therefore, would be to give the AOJ an opportunity to assign a disability rating and an effective date to the now service-connected PTSD-before any further consideration of the Veteran's TDIU claim is made.

While on remand, the AOJ should take the opportunity to provide the Veteran with a VA Form 21-8940, the Veterans Application for Increased Compensation Based on Unemployability and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The AOJ should then pursue any additional development to determine whether or not the Veteran is unable to maintain or secure substantially gainful employment due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Assign a disability rating and effective date to the now service-connected PTSD.  

2.  Provide the Veteran a 38 U.S.C.A. § 5103 (a)-compliant notice letter pertaining to his TDIU claim.

3.  Provide the Veteran with copies of VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and ask him to complete and return the forms.  He should be informed that these or other statements of his education and employment history are essential to his claim, because employment history and education must be considered in his TDIU claim. 

4.  Then, and with consideration of all evidence added to the record subsequent to the last supplemental statement of the case (SSOC), readjudicate the TDIU issue.  The AOJ may proceed with any additional development deemed necessary, including the procurement of VA examinations and/or opinions, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, result in impairment sufficient to render him unable to secure or follow substantially gainful employment.  

5.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


